     Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 1 of 8




                                                             September 12, 2019
By ECF

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty:

         Counsel for Joshua Adam Schulte respectfully submits this reply in response to
the government’s letter in opposition, dated August 30, 2019. (ECF No. 131 (“Govt.
Opp.”).) Despite the government’s heated and lengthy response to Mr. Schulte’s conflict
letter, the government all but concedes that there is an ethical conflict that precludes the
Federal Defenders from representing Mr. Schulte at a trial on the MCC Counts (counts
four and eleven). In essence, the parties do not dispute the existence of a serious ethical
conflict, and merely disagree on the proper remedy to address that conflict. Contrary to
the government’s position, the government is not entitled to additional information
regarding the favorable testimony of Mr. Larsen and Ms. Shroff on the MCC Counts, and
the very real ethical conflict raised in defense counsel’s initial letter (ECF No. 128)
should be resolved through appointment of new counsel on the MCC Counts and
severance from the WikiLeaks Counts.

   A. Mr. Larsen’s and Ms. Shroff’s expected testimony is privileged and protected
      from disclosure.

        The government’s request for details of Mr. Larsen’s and Ms. Shroff’s expected
testimony should be denied, as the substance of that testimony is protected by the
attorney-client privilege, a privilege that “belongs solely to the client and may only be
waived by him.” In re von Bulow, 828 F.2d 94, 100 (2d Cir. 1987). “An attorney may not
waive the privilege without his client’s consent.” Id.; see also United States v. Juarez,
573 F.2d 267, 276 (5th Cir. 1978) (noting “the bedrock principle that the attorney-client
privilege is the client’s and his alone”).
      Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 2 of 8



Hon. Paul A. Crotty                                                                              Page 2
United States District Judge                                                         September 12, 2019



        As described in Mr. Schulte’s opening conflict letter, the expected testimony
concerns communications among Mr. Schulte, Mr. Larsen, and Ms. Shroff to discuss the
facts and strategy of his case. (Conflict Letter at 2.) No other persons were present. All of
these communications thus fall squarely within the scope of the attorney-client privilege
and are protected from discovery unless and until Mr. Schulte waives the privilege by
disclosing the substance of the communication at trial. See, e.g., In re Cnty. of Erie, 473
F.3d 413, 418-19 (2d Cir. 2007) (“attorney-client privilege protects confidential
communications between client and counsel made for the purpose of obtaining or
providing legal assistance”); United States v. Rubin/Chambers, Dunhill Ins. Servs., 828 F.
Supp. 2d 698, 712 (S.D.N.Y. 2011) (denying government’s request for six-weeks’
advanced notice of any advice-of-counsel defense). Furthermore, Mr. Schulte does not
consent to waiving the privilege at this time, and has taken no actions to impliedly waive
the privilege or consent to disclosure of privileged communications. Thus, the
government has no basis for obtaining further details of this expected testimony at this
juncture.

    B. This Office’s ethical conflict is real and must be resolved.

        For all its protests of delay, the government does not truly contest the existence
and seriousness of this Office’s ethical conflict with respect to the MCC Counts. 1 (Govt.
Opp. 10-11.) Indeed, the government spends the bulk of its response arguing against
severance of the MCC Counts (id. at 7-10), while at the same time admitting that it
cannot address Mr. Schulte’s primary reason for requesting separate counsel and trial on
the MCC Counts (id. at 10 n.6). For the reasons described below, appointment of new
counsel for the MCC Counts is the most appropriate remedy to resolve defense counsel’s
conflict, and severance is separately warranted under Federal Rule of Criminal Procedure
14(a). In the alternative, the Court should appoint Curcio counsel to advise Mr. Schulte
on this conflict issue, and if needed, hold a Curcio hearing to determine whether Mr.
Schulte is willing to waive any portion of his right to favorable testimony and conflict-
free counsel. 2 See United States v. Kliti, 156 F.3d 150, 156 (2d Cir. 1998) (If the
attorney’s “conflict is so severe that no rational defendant would waive it, the court must
disqualify the attorney. . . . If it is a lesser conflict, the court must conduct a Curcio

1
 Additionally, despite the government’s rhetoric otherwise, it fails to clearly articulate any serious
prejudice caused by the timing—months before trial—of defense counsel’s disclosure of this ethical
conflict, except to say that severance and appointment of new counsel “would likely further complicate this
case and lead to substantial delays.” However, this complication was in part brought on by the government,
which chose to join the MCC Counts with the WikiLeaks Counts in the same indictment.
2
  That said, the Court would not need to resolve this conflict if it grants Mr. Schulte’s pending motion to
suppress all evidence seized from the Metropolitan Correctional Center. (ECF Nos. 97, 98.)
      Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 3 of 8



Hon. Paul A. Crotty                                                                            Page 3
United States District Judge                                                       September 12, 2019


hearing to determine whether the defendant will knowingly and intelligently waive his
right to conflict-free representation.”); United States v. Curcio, 680 F.2d 881, 890 (2d
Cir. 1982).

         i.       Appointment of new counsel for the MCC Counts and severance from
                  the WikiLeaks Counts is most appropriate.

        Assigning new counsel for Mr. Schulte on the MCC Counts and severing those
counts from the WikiLeaks trial represents the best solution to this ethical conflict as it:
(i) respects Mr. Schulte’s constitutional right to testify on his own behalf on the
WikiLeaks Counts, and call witnesses and present a full defense against the MCC
Counts, (ii) avoids delaying trial of the WikiLeaks Counts, and (iii) addresses the
substantial prejudice that would result if the MCC Counts were tried together with the
remaining WikiLeaks Counts. Moreover, contrary to the government’s claim, evidence
on the MCC Counts is not admissible at trial on the WikiLeaks Counts, and should be
excluded as unduly prejudicial under Rule 403.

         As discussed in our initial letter, appointing new counsel for Mr. Schulte on the
MCC Counts would address Rule 3.7(a)’s bar against advocates serving as witnesses,
while avoiding significant hardship for Mr. Schulte and delaying trial of the WikiLeaks
Counts. The government agrees that appointment of new counsel on all counts is highly
undesirable and likely “would delay this case indefinitely.” (Govt. Opp. 12 n.9.) 3 The
government’s alternative “options” of having only Mr. Larsen testify or entering into a
stipulation cannot be squared with Mr. Schulte’s constitutional “right to call witnesses in
order to present a meaningful defense” at trial. Washington v. Schriver, 255 F.3d 45, 56
(2d Cir. 2001). “Few rights are more fundamental than that of an accused to present
witnesses in his own defense.” Chambers v. Mississippi, 410 U.S. 284, 302 (1973). Mr.
Schulte has a “fundamental constitutional right” to call both Mr. Larsen and Ms. Shroff to
testify in his defense. Schriver, 255 F.3d at 56. In short, the government’s proposed
solutions are untenable, either as a practical matter or because they raise serious
constitutional concerns, and must be rejected.



3
  The government strangely argues elsewhere that severance and appointment of new counsel on the MCC
Counts “would neither prevent trial delay nor resolve the ethical issue” because of “the interconnectedness
of the MCC Counts and the CIA Counts, as well as the child pornography and copyright counts.” (Govt.
Opp. 9.) First, the government has agreed to sever the child pornography and copyright counts from the
NDI counts, and thus those charges can have no impact on the trial schedule for the NDI counts. Second, as
discussed below, the MCC Counts and WikiLeaks Counts are based on distinct conduct from different time
periods, and the evidence for each set of charges is distinct, such that severance of the MCC Counts will
not substantially impact the timing of the WikiLeaks trial (in fact such a severance will make for a cleaner
trial for the jurors and a fairer trial for Mr. Schulte).
     Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 4 of 8



Hon. Paul A. Crotty                                                                 Page 4
United States District Judge                                            September 12, 2019


       ii.     Severance is also warranted under Federal Rule 14(a) to avoid the
               substantial prejudice of a combined trial of the MCC and WikiLeaks
               Counts.

         The government is also wrong that severance of the MCC counts is inappropriate
under Federal Rule 14(a). The Court should “order separate trials or grant a severance
under Rule 14 if it appears that the defendant is prejudiced by the joinder.” United States
v. Werner, 620 F.2d 922, 928 (2d Cir. 1980); Fed. R. Crim. P. 14(a) (allowing for
“separate trials of counts” or “any other relief that justice requires” where “the joinder of
offenses . . . appears to prejudice a defendant or the government”). Here, joinder of the
MCC Counts with the WikiLeaks Counts will result in substantial prejudice to Mr.
Schulte as (i) the jury will necessarily learn that Mr. Schulte was detained while awaiting
trial on the WikiLeaks Counts, (ii) he will be forced to choose between testifying on all
counts or none at all, and (iii) the “similar” nature of the MCC and WikiLeaks Counts
will lead to juror confusion and unfair prejudice.

               a. Unfair prejudice will result from jury knowledge of pretrial
                  detention.

         Courts have consistently recognized the prejudicial effect of a defendant’s pretrial
detention, and normally go to great lengths to prevent the jury from learning that fact,
including by making sure defendants are dressed in civilian court attire, preventing the
jury from seeing them in handcuffs or shackles, and allowing defendants to be seated at
the defense table before the jury enters the courtroom. See, e.g., Estelle v. Williams, 425
U.S. 501, 503 (1976) (“courts must carefully guard against dilution of the principle that
guilt is to be established by probative evidence and beyond a reasonable doubt” and
finding it unconstitutional to “compel an accused to stand trial before a jury while dressed
in identifiable prison clothes”); Deck v. Missouri, 544 U.S. 622, 629 (2005) (due process
similarly “prohibit[s] the use of physical restraints visible to the jury” absent a specific
state interest); United States v. Haynes, 729 F.3d 178, 189 (2d Cir. 2013) (finding “clear
error and a violation of the defendant’s constitutional right to due process of law to have
required the defendant [who had no prior criminal history] to stand trial in shackles
without a specific finding of necessity on the record”); United States v. Deandrade, 600
F.3d 115, 118 (2d Cir. 2010) (noting that a “constant reminder” or “extended comment”
on the accused’s pretrial detention would be impermissible).

       Allowing the government to present evidence of Mr. Schulte’s alleged
misconduct at MCC during the WikiLeaks trial would necessarily lead the jury to learn of
Mr. Schulte’s pretrial detention. That jury would also learn a significant amount of
inflammatory information about the circumstances of that detention, including potentially
viewing pictures of Mr. Schulte in his prison garb, learning about the restrictions of his
      Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 5 of 8



Hon. Paul A. Crotty                                                                            Page 5
United States District Judge                                                       September 12, 2019


activities while he has been incarcerated, and hearing about his failed attempts to secure
release from incarceration. 4 None of this information about Mr. Schulte’s detention or the
progress of his defense would be admissible in a trial of the WikiLeaks Counts alone. In
essence, the evidence on the MCC Counts would serve as a constant reminder of Mr.
Schulte’s pretrial incarceration. Just as forcing Mr. Schulte to appear in prison clothing
would violate his constitutional right to a fair trial, so too would allowing the government
to present evidence of his pretrial detention—and alleged misconduct while in prison—
during the trial of the WikiLeaks Counts.

                 b. Mr. Schulte’s right to testify at trial will be substantially
                    prejudiced.

         A joint trial of the MCC Counts and WikiLeaks Counts would further prejudice
Mr. Schulte by forcing him to choose between not testifying at all, thus significantly
prejudicing his defense against the WikiLeaks Counts, and testifying to everything,
which would subject him to potentially damaging cross-examination on the MCC Counts.
Prejudice arising from “‘when an accused wishes to testify on one but not the other of
two joined offenses which are clearly distinct in time, place and evidence’” further
justifies severance. See United States v. Sampson, 385 F.3d 183, 191 (2d Cir. 2004)
(quoting Cross v. United States, 335 F.2d 987, 989 (D.C. Cir. 1964)).

         At a trial on the WikiLeaks Counts, Mr. Schulte intends to provide critical
testimony in support of his defense that he did not leak classified information.
Specifically, Mr. Schulte plans to testify about the facts and circumstances surrounding
his employment at the CIA, including the nature of his job, the various projects he
worked on, and the reasons for his conduct with respect to specific CIA technical projects
and systems. Mr. Schulte would also explain the reasons the government has incorrectly
identified him as one of the few possible individuals who could have extracted classified
information from CIA backup systems during the time period in question. In contrast, Mr.
Schulte does not plan to testify with regards to the MCC Counts. A defendant has a right
to testify or not to testify at trial, but if he chooses to testify, he cannot selectively invoke
the right to remain silent on cross-examination. Jenkins v. Anderson, 447 U.S. 231, 237
n.3, 238 (1980). This very dilemma substantially prejudices Mr. Schulte’s constitutional
right to remain silent, and separately calls for the severance of the MCC Counts from the
WikiLeaks Counts.




4
  The presentation of evidence about the contempt-of-court count will likely also reveal information about
the progress of Mr. Schulte’s defense to the WikiLeaks charges.
     Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 6 of 8



Hon. Paul A. Crotty                                                                Page 6
United States District Judge                                           September 12, 2019


               c. Similarities between the WikiLeaks Counts and MCC Counts
                  would lead to juror confusion and unfair prejudice.

        Here, Mr. Schulte is charged with the same offense—illegal transmission of
national defense information under 18 U.S.C. § 793(e)—for both WikiLeaks-related
conduct (count three) and MCC-related conduct (count four). (ECF No. 68 at 3-4.) Trying
the charges simultaneously raises a serious risk that the jury will view the evidence
cumulatively and convict on the improper basis that Mr. Schulte is a “bad person” who
does not or cannot follow rules. See, e.g., United States v. Scott, 677 F.3d 72, 79 (2d Cir.
2012) (evidence inadmissible where it would inevitably lead jury to conclude that
defendant has “a propensity to engage in wrongful, criminal or otherwise unusual
behavior that would attract the attention of the police”). For example, the jury is likely to
incorrectly infer that, if Mr. Schulte violated prison rules and disclosed protected
information while incarcerated at the MCC, he likely also violated the law by disclosing
classified information to WikiLeaks. See, e.g., United States v. Alverado, No. 92-CR-728
(LMM), 1994 WL 669968, at *3 (S.D.N.Y. Nov. 30, 1994) (“The danger of prejudicial
joinder . . . is greater with respect to charges that are similar in character.”) (internal
quotations omitted); see also United States v. Halper, 590 F.2d 422, 430 (2d Cir. 1978).

        Failing to sever “similar character” offenses, such as the WikiLeaks Counts and
MCC Counts, thus raises the precise risks of unfair prejudice, confusion of the issues, and
cumulative use of evidence that Rule 14 is intended to address. See United States v.
Ezeobi, No. 10-CR-669 (DLC), 2011 WL 3625662, at *2 (S.D.N.Y. Aug. 17, 2011)
(“The danger that Rule 14 authorizes a district judge to cure is not merely that the jury
will think worse of a defendant charged with two crimes rather than one, but that the jury
will use the evidence cumulatively.”); Werner, 620 F.2d at 929 (acknowledging risk that
multiple charges in a single trial may cause juror confusion and lead the jury to infer a
criminal disposition and cumulate the evidence against the accused).

        Moreover, in light of the complexity of the WikiLeaks charges and the large
number of WikiLeaks-related counts, there is an increased risk that the jury will view the
evidence cumulatively and be unable to consider the evidence on the MCC Counts and
the WikiLeaks Counts separately. For example, in United States v. Harris, the Court
severed one fraud count relating to the defendant’s personal loan application from the
remaining 22 counts on a corporate loan fraud scheme, where the “conduct is of ‘similar
character’ only in the sense that each involved fraud and had the objective of persuading
a bank to lend its money,” while “the risk to the defendant of unfair prejudice, through
confusion of the issues or cumulative use of evidence by the jury, is heightened.” 805 F.
Supp. 166, 182 (S.D.N.Y. 1992). Likewise, here, the WikiLeaks charges and the MCC
charges are “similar” only in the broad sense that Mr. Schulte is accused of violating
rules and impermissibly sharing protected information with third parties. The underlying
      Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 7 of 8



Hon. Paul A. Crotty                                                                          Page 7
United States District Judge                                                     September 12, 2019


purposes and methods for sharing that information are drastically different, and
combining these two sets of charges in a single trial would likely generate juror confusion
and overwhelmingly unfair prejudice, such that severance is warranted under Rule 14(a).

        iii.     Evidence on the MCC Counts is distinct and not admissible at the
                 WikiLeaks trial.

        The government wrongly contends that evidence of Mr. Schulte’s prison conduct,
including evidence seized from the MCC, would be admissible at the WikiLeaks trial.
(Govt. Opp. 9.) Contrary to the government’s contention, the MCC Counts and
WikiLeaks Counts are not connected by any common scheme, and there is minimal
factual overlap between them. First, the timing of the counts is different: the MCC
Counts are exclusively based on conduct occurring during and after December 2017,
while Mr. Schulte was at the MCC; the WikiLeaks Counts are based on alleged conduct
occurring in 2016 and early 2017, before Mr. Schulte was incarcerated. The apparent
objective of the alleged conduct is also different: the context and purpose of Mr.
Schulte’s alleged conduct at the MCC—to share information with his attorneys and
expose what he believed was his wrongful arrest and prosecution—differs sharply from
the presumed objective of the WikiLeaks Counts. See United States v. Oaks, 285 F. Supp.
3d 876, 880 (D. Md. 2018) (finding no common scheme between the obstruction of
justice count and wire fraud counts because the defendant’s “scheme to commit bribery
and his scheme to obstruct justice are two distinct efforts that lack a shared objective”).

       Critically, the government fails to identify the specific documents seized from the
MCC that allegedly constitute “direct evidence” on the WikiLeaks counts (Govt. Opp. 9),
and the defense is not aware of any such documents. 5

        Evidence on the MCC Counts is also not admissible in the WikiLeaks trial under
Rules 404(b) and 403. Federal Rule of Evidence 404(b) prohibits evidence of other
crimes or bad acts as character or propensity evidence. Moreover, where the defendant
relies on a defense of mistaken identity—that he did not commit the crime at all—
“evidence of other acts is not admissible for the purpose of proving intent.” United States
v. Ortiz, 857 F.2d 900, 904 (2d Cir. 1988).

        Here, Mr. Schulte intends to assert the defense of mistaken identity with regards
to the WikiLeaks charges, and there is nothing to suggest that the alleged misconduct at
the MCC could be relevant to show modus operandi, motive, opportunity, preparation or
for any other legitimate purpose. In these circumstances, evidence of any alleged

5
  On September 10, 2019, defense counsel asked the government to identify the specific documents that the
government relies upon, but we have not yet received any response.
     Case 1:17-cr-00548-PAC Document 139 Filed 09/12/19 Page 8 of 8



Hon. Paul A. Crotty                                                                 Page 8
United States District Judge                                            September 12, 2019


misconduct at the MCC would serve no legitimate purpose at trial of the WikiLeaks
Counts and should be barred under Rule 404(b). See Sampson, 385 F.3d at 192 (holding
that joinder substantially prejudiced the defendant in part because it allowed what
otherwise would have been impermissible 404(b) propensity evidence); United States v.
Krug, 198 F. Supp. 3d 235, 251 (W.D.N.Y. 2016) (“A defendant may be substantially
prejudiced . . . if ‘evidence that the jury should not consider’ as to certain counts were
nonetheless admitted in a joint trial,” because “the jury might improperly use that
evidence to infer a defendant’s guilt as to counts on which the evidence is
inadmissible.”).

        Furthermore, even if evidence of Mr. Schulte’s conduct at the MCC were
admissible under Rule 404(b), that evidence should be excluded under Rule 403, as its
probative value would be substantially outweighed by the risk of unfair prejudice and
juror confusion for the reasons stated above. See Harris, 805 F. Supp. at 184 (severing
single fraud count from other fraud counts because even if evidence of single fraud count
were admissible under 404(b), “the Rule 403 balance tips against the government in
seeking to offer” that evidence at trial of the remaining fraud counts).

                                     *       *       *

        For the foregoing reasons, we request that the Court relieve Federal Defenders on
the MCC Counts only, and sever and appoint new counsel for Mr. Schulte on counts four
and eleven, or in the alternative, appoint Curcio counsel to advise Mr. Schulte on the
conflict issue raised in this letter motion.

       Thank you for considering this request.

                                              Respectfully submitted,

                                              /s/ Sabrina Shroff/Edward S. Zas
                                              Assistant Federal Defenders
